NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LEQUEZ ALON GORDON,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2533
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Pinellas
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender and
Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Assistant Attorney General,
for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, LUCAS, and SALARIO, JJ., Concur.